FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAUL JACINTO-DIAZ,                                No. 08-73435

               Petitioner,                        Agency No. A200-113-461

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Saul Jacinto-Diaz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

       We reject Jacinto-Diaz’s claim that he is eligible for asylum and

withholding of removal based on his anti-gang political opinion or membership in

a particular social group. See Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th

Cir. 2009) (concluding that young Salvadoran men who are recruited by gangs and

refuse to join is not a social group, and refusal to join gangs is not a political

opinion); Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he

Real ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). To the extent petitioner contends he is a member

of a particular social group distinct from that considered and rejected by the

agency, we lack jurisdiction to consider the contention because he did not exhaust

it. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). Accordingly,

because Jacinto-Diaz failed to demonstrate that he was persecuted or fears future

persecution on account of a protected ground, we deny the petition as to his asylum


                                            2                                        08-73435
and withholding of removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009).

      Substantial evidence supports the denial of CAT relief because Jacinto-Diaz

failed to establish it is more likely than not he will be tortured by or with the

acquiescence of the Guatemalan government. See Arteaga v. Mukasey, 511 F.3d

940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                            3                                       08-73435